DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election restriction requirement of 04/14/2022, applicant elected group I species I without traverse.  Claims 1-7, 20 are directed to elected embodiments and claims 8-19 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “…wherein the meta-structure is more rigid and porous than the fill material”  it is not clear what is being claimed.   In parent claim 2, applicant claims the meta-structure cells to be filled with fill material implying the meta-structure is made of this fill material.   It is not understood as to how then can the meta-structure is more rigid and porous than material it is made of.  Examiner interprets as layers made of different material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 20 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Oakley [US 20080243001 A1].
As per claim 1,  Oakley teaches an ultrasound transducer (Oakley Fig 17, ¶0057), comprising;
an element for generating ultrasonic waves (Oakley Fig 17, ¶0137 “FIG. 17 to reveal internal details of the ultrasonic transducer system 1700….”, ¶0138, “a transducer 1715 (comprising of a piezoelectric layer 1706 …”); and
a backing arranged behind the element (Oakley Fig 17, ¶0138, item 1701 “backing”), the backing including a layer having a tessellation pattern (Oakley Fig 17, patterns of 1708.  See Figs 9, 11).
As per claim 2,  Oakley further teaches wherein the backing comprises a meta-structure including the layer (Oakley Fig 9, ¶0094 porous polymer layer) and a fill material filling cells of the meta-structure (¶0094 “FIG. 9 is an isometric view of a section of an acoustic attenuation material that includes a sheet 900 comprised of a porous polymer comprising multiple through holes”.  Implies polymer layer inherently has materials of polymer filling the layer).
As per claim 3,  Oakley further teaches wherein the meta-structure is more rigid and porous than the fill material and is formed from a thermally conductive and acoustically diffusing material, and wherein the fill material is configured to attenuate acoustic waves (In view of 112 rejection above, Fig 17, layer 1701 contains polymer and support material, which “…may be comprised of polymer, ceramic, metal or any combination thereof”  See ¶0026.  Hence these will provide thermal conductivity and acoustic diffusion /attenuation is same was as described by applicant since  same or similar materials are being used).
As per claim 4,  Oakley further teaches wherein the layer is a first layer and the backing further comprises a plurality of additional layers including a first set of layers aligned with the first layer and a second set of layers offset from the first , each layer of the plurality of additional layers including the tessellation pattern layer (Oakley Fig 11, Fig 17, additional layers shown.  Layers shows offset between layers similar to applicant Fig 7A). 
As per claim 5,  Oakley further teaches wherein the first layer and plurality of additional layers form openings that extend through a thickness of the plurality of layers, the openings defined by the tessellation pattern of each layer (Oakley Figs 9,  11, Fig 17, openings 901, 1101, 1708, extending through the thickness of  backing).
As per claim 6,  Oakley further teaches wherein  the tessellation pattern is a repeating pattern of circular voids (Oakley Fig 9).
As per claim 20, Oakley teaches a backing material for an acoustic probe (Oakley Fig 17), comprising:
a resin (¶0094 “polymer”); and
a meta-structure formed from a plurality of layers each having a tessellation pattern of voids (Oakley Fig 11, Fig 17), the meta-structure filled with the resin (Oakley ¶0094 “FIG. 9 is an isometric view of a section of an acoustic attenuation material that includes a sheet 900 comprised of a porous polymer comprising multiple through holes” Implies polymer layer inherently has materials of polymer filling the layer) and configured to diffuse and attenuate acoustic waves generated within the acoustic probe (Oakley ¶0094 “an acoustic attenuation material”, which is polymer.  This will have same properties or effect as polymer recited in applicant spec ¶0063-¶0064).


Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Oakley [US 20080243001 A1].
Oakley teaches claim 4 as discussed above, Oakley does not expressly teach wherein the first set of layers have a different line width of a material defining the tessellation pattern than a line width of a material defining the tessellation pattern of the second set of layers.  However, as per MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case the general structure of the porous polymer sheets is give in Oakley.  The claimed line widths are only directed to discovering optimal dimensions to structures.  Furthermore,  the specification does not set forth evidence that such line widths being different are critical, and of both statistical and practical significance to the invention.  In view of his examiner finds it as an obvious modification to Oakley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793